DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “The present invention relates to”. The Examiner suggests omitting said phrase.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 1-5, 8, 10, and 11 are objected to because of the following informalities:  Claims 1-5 recites “(wherein 1≤p≤10)” and “(wherein 1≤q≤10)” such that the parentheses should be omitted. Claim 1 also recites “may exist alone” which should be omitted. Claim 8 recites “acrylate-based” such that the hyphen should be omitted. Claim 10 recites “formed by curing” which is considered product-by-process language. The Examiner suggests omitting said phrase and inserting in its place ‘comprising’. Claim 11 recites “The cured film of claim 10, wherein the curing is performed”. However, claim 10 is directed to a film and not a method claim. Therefore, the recitation is considered product-by-process language. The Examiner suggests canceling claim 11 or amending to positively recite a method claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 recite “a chemical bond through -O-“ which is unclear. The Examiner suggests omitting “a chemical bond through”.
Claims 1 and 4 also recite “A1 and A2 are each independently a chemical bond” which is unclear. The Examiner suggests replacing the word “chemical” with either ‘single’ or ‘direct’ if that is Applicant’s intent of the meaning “chemical bond”. Otherwise the Examiner requests Applicant’s definition for said term.
Claims 2-11 are rejected because they depend from rejected based claim 1.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make/use a photosensitive resin composition comprising the poly(imide-benzoxazine) block copolymer as shown in either Chemical Formula 1 or Chemical Formula 2. The closest prior art Komori (WO2018084149) (U.S. 2021/0284839 is provided as the English translation) and Zhang “High performance crosslinked polyimide based main-chain type benzoxazine” teach polyimide-polybenzoxazine copolymers but not block copolymers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722         

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722